Bierly, C. J.
Appellant, pn April 8, 1965, filed a petition for extensión of time in which to file áppellant’s brief, record of transcript and assignment of •errors with bill of exceptions,'and was granted time to and including July 20,1965.
Subsequent thereto, on May 24, 1965, appellee filed a Special Appearance and Motion to Dismiss. No action was taken by the court on this motion.
Thereafter, on June 20, 1965, appellant filed a second petition for extension of time in which to file record, of transcript and assignment of errors with bill of exceptions. This petition was granted and appellant was given time to and including August 16, 1965 to file said transcript and assignment of errors.
Thence, On July 21, 1965, appellee filed Second Motion to Dismiss and Special Appearance. The court, bn July 30, 1965, entered an order that this second motion to dismiss appeal be held in abeyance pending further action by the court.
On August 26, 1965 appellee filed a third motion to dismiss.and special appearance.
The various motions are now submitted to the court for determination and action;
And the court, having examined said motions and *455having been duly advised, finds that the due date for filing transcript and assignment of errors was August 16, 1965; that appellant has, as of this date, failed to file a transcript and assignment of errors, nor has said appellant filed an information to the effect that an emergency had arisen preventing the filing of said transcript and assignment of errors within time;
And the court further finds that said appeal should be dismissed.
IT IS. THEREFORE CONSIDERED, ORDERED AND ADJUDGED BY THE court that this appeal be, and the same is, hereby dismissed, costs to be taxed against' the. appellant.
Appeal dismissed.
Note. — Reported in 209 N. E. 2d 892.